Citation Nr: 0904248	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for arthritis of the hands.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In December 2007, the case was remanded for additional 
evidentiary development, and it has now been returned for 
further appellate consideration.  The Board notes that other 
issues on appeal, to include entitlement to service 
connection for arthritis of the elbows and shoulders, have 
since been granted and disability ratings have been assigned.  
Those issues are no longer on appeal.  


FINDING OF FACT

Degenerative arthritis of the right and left hands was not 
present in service or for many years afterward and is not 
etiologically related to service.


CONCLUSION OF LAW

Degenerative arthritis of the right and left hands was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in October 2002 and January 
2008 specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the VCAA letter 
dated in January 2008.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Analysis

The Veteran asserts that he has arthritis of the hands as a 
result of his active military service in the United States 
Army.  His service treatment records (STRs) are negative for 
injury or diagnosis pertaining to the hands, but they do 
reflect that he was hospitalized during service after a motor 
vehicle accident.  Injuries to the knees, head, and face were 
indicated.  

Post service records include a VA examination from January 
1964.  At that time, the Veteran did not report problems with 
the hands and no hand disability was noted.  Additional 
treatment records in the Veteran's file are dated from 1985 
to the present day.  These records are negative for hand 
complaints until November 1994.  At that time, it was noted 
that the Veteran had a small fracture of one of the fingers 
of the right hand.  (An attempt to obtain the actual X-ray 
was unsuccessful.)  Numerous years later, in January 2002, 
the Veteran complained of right hand pain.  The examiner 
noted that this was "probably secondary to arthritis, 
possibly diabetic peripheral neuropathy."  He continued to 
have right hand complaints in October 2002.  

The Veteran was examined by VA in November 2002 and January 
2003.  In 2002, no significant arthritis changes were seen 
following X-ray.  In 2003, degenerative changes in the hands 
were noted.  Neither examiner had access to the Veteran's 
claims file.  

Private X-rays of the hands from April 2004 were negative.  
When examined by VA in June 2008, the Veteran reported 
bilateral hand pain with painful motion on grasping and 
diffuse tenderness.  There was no evidence of edema, 
effusion, redness, or heat.  His strength in grasping, 
pushing, pulling and twisting was severely decreased.  His 
dexterity with twisting, probing, writing, and touching was 
moderately impaired.  Use of the hands revealed that he was 
able to touch the thumb to the tips of all fingers and all 
fingers were able to reach the tips of the medial transverse 
fold of each palm without additional loss of movement as a 
result of pain, fatigue, weakness, or lack of endurance on 
repeated use.  

X-rays showed bilateral slight ulnar subluxation to the fifth 
finger metacarpal phalangeal and thumb metacarpal phalangeal 
joints with mild asymmetric narrowing to the lateral margin 
of these joints.  There was also mild diffuse joint space 
narrowing at the distal interphalangeal joints and proximal 
interphalangeal PIP joints with severe narrowing to the idle 
finger metacarpophalangeal joints, bilaterally.  

The examiner's impressions were degenerative arthritis of the 
hands without relationship for onset to military service, 
based on an absence of medical evidence of treatment during 
or following military service for this condition that could 
be used as a nexus between military service and his current 
condition.  

After careful review of the evidence, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran has degenerative arthritis in the hands as a 
result of his active military service.  Review of the STRs is 
negative for any injury to the hands, and there are no 
findings of such until many, many years after service.  
Specifically, right hand complaints were initially noted in 
1994, approximately 30 years after service.  The Board also 
notes that the Veteran did not claim any injury to the hands 
at the time of VA exam in 1964, or upon initially filing a 
claim for VA compensation in December 1963.  Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

While the Veteran reports that his current bilateral hand 
disabilities were incurred in service, there simply is no 
record of any medical treatment for any problems of the hands 
for many years after service; this is strong evidence against 
the claim.  Maxson v. West, 12 Vt. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Moreover, there is 
no corroborating medical opinion of record which attributes 
current disabilities of the hands to any military service 
incident.  This is in contrast to recent grants of service 
connection for arthritis of the shoulders and elbows.  The 
examiner related current degenerative changes in those joints 
to the inservice motor vehicle accident and service 
connection was granted on the basis of trauma.  However, he 
did not find such a nexus between current degenerative 
changes in the hands and the inservice accident.  

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the Veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the preponderance of the competent evidence is 
against a finding of inservice condition of the hands, to 
include arthritis, continuity of symptomatology associated 
with a disorder of the hands, or arthritis of the hands to a 
compensable degree within one year of separation from 
service, or a nexus between the post service diagnoses of 
bilateral degenerative changes of the hands and active 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  Gilbert, 
supra.  


ORDER

Service connection for degenerative arthritis of the right 
and left hands is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


